Citation Nr: 1646657	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  10-43 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for service-connected lymphedema of the left upper extremity prior to January 26, 2016, and a rating in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel
INTRODUCTION

The Veteran served on active duty from July 1989 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2015, the Veteran testified at a Travel Board hearing before the undersigned Veteran's Law Judge.  A transcript of the proceeding is associated with the claims file.

In November 2015 the Board remanded the claim for additional development, which has been completed.  The Board finds that the Agency of Original Jurisdiction (AOJ) complied with the remand directives and an additional remand is unnecessary pursuant to the holding in Stegall v. West, 11 Vet. App. 268 (1998).

By a rating decision in May 2016, the AOJ increased the Veteran's disability rating for lymphedema of the left upper extremity to 20 percent effective January 26, 2016.  Because this increased rating does not represent a grant of the maximum benefits allowable, the issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, the issue has been framed as listed on the title page.


FINDINGS OF FACT

Throughout the entire period on appeal, the most probative evidence of record indicates that the Veteran's lymphedema of the left upper extremity has been manifested by persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema.



CONCLUSION OF LAW

1.  The criteria for a 20 percent disability rating for lymphedema of the left upper extremity prior to January 26, 2016, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.104, Diagnostic Code 7121 (2016).

2.  The criteria for a disability rating higher than 20 percent for lymphedema of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.104, Diagnostic Code 7121 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, VCAA notice was provided by correspondence in April 2008 and October 2008.  The letters also provided notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disability under consideration, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment and personnel records and post-service treatment records.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  Additionally, VA examination and opinion reports were obtained.  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Moreover, the AOJ has substantially complied with the previous remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.

Higher Rating

The Veteran contends that she is entitled to a higher rating than 10 percent for her service-connected left upper extremity lymphedema prior to January 26, 2016, and a rating higher than 20 percent thereafter.  In support of her claim she has described  persistent swelling in her upper left extremity, and compression hosiery and elevation do not completely relieve her symptoms.  In addition, she underwent surgery to alleviate the swelling, wears compression hosiery day and night.   

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lymphedema is not specifically listed in the rating schedule.  Here, it is rated by analogy under Diagnostic Code (DC) 7715-7121, for post-phlebitic syndrome of any etiology.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  DC 7121 is the most analogous to the Veteran's lymphedema as her primary symptom is edema which is addressed in this code.  See 38 C.F.R. § 4.20 (2015). 

Under DC 7121, a 10 percent rating is warranted for intermittent edema or aching and fatigue after prolonged standing or walking, with symptoms relieved by elevation or compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A maximum 100 percent rating is warranted for massive board-like edema with constant pain at rest.

A private treatment record noted left shoulder pain and edema with erythema.  In May 2008, the Veteran underwent a VA examination.  Evidence of lymphedema of left shoulder, arm and hand was noted.  The Veteran was wearing a compression type of garment at the time of the examination.  At a June 2008 examination, it was noted she was "required to wear a compression garment approximately 21-22 hours a day."  It was indicated she wore one in the daytime and a different one at night.  The Veteran indicated that if she did not wear the compression garments, the size of her left arm would approximately double in two days and result in severe pitting edema.  No findings related to the Veteran's left arm skin were noted.

In August 2010, the RO assigned a 10 percent rating based on treatment records from Wilford Hall Medical Center demonstrating that the lymphedema was controlled with custom compression garments. 

In her September 2010 Form 9, the Veteran explained she had persistent, continuous edema with incomplete relief.  She indicated her condition remained constant and she had persistent symptoms of pain and swelling despite the use of the compression hosiery.
Private treatment records after 2011 noted complaints of fatigue with hand writing, along with a history of three hospital admissions for left upper extremity cellulitis.  Additionally, clinicians noted fibrotic changes from lymphedema with slightly increased firmness of the tissue in comparison to her right upper extremity.  

At her hearing before the Board in July 2015, the Veteran indicated she had persistent swelling in the entirety of her left arm.  She indicated that she wore a garment daily that was custom made for her and a different garment at night.  She noted swelling of the hand all the way to the shoulder and pitting edema.  The Veteran indicated she had lymphatic bypass surgery in October 2014 where they injected die between her fingers to see where her lymph vessels were rising. Incisions were made to relieve the edema through the veins.

On VA examination in January 2016, the examiner noted that the Veteran had a history of left breast cancer for which she underwent left mastectomy with axillary lymph node dissection (26 nodes removed) in 2002.  Subsequently, she completed chemotherapy and radiation therapy at the end of 2002.  The Veteran also underwent reconstruction of her left breast with a TRAM free flap.  The Veteran noticed progressive swelling of her left upper extremity, for which she underwent conservative measures for management with compression garments.  She had been hospitalized three times for treatment of cellulitis of the left upper extremity, with hospitalizations lasting up to an entire week in 2005, 2007, and 2012.  She has also experienced episodes of significant swelling of her left upper extremity with worsening edema.  She underwent a lymphovenous bypass of her left upper extremity twice, with scar revision in October 2014 in the hopes of improving her lymphedema.  The Veteran denied pain in her left arm on examination and indicated that her range of motion was fairly good.  She reported needing assistance with putting on a dress if it had a back zipper.  She was also unable to wear blouses or short sleeve shirts unless they were custom made because off the shelf clothing did not fit due left arm the swelling and the need to wear the compressive sleeve.  She typically wore sleeveless tops and/or a sweater.  From a psycho-social standpoint, the Veteran was constantly asked by strangers if she has had severe burns to her left arm.  

Physical examination showed persistent edema in the Veteran's left upper extremity as documented by measurements, despite aggressive management and compliance with prevention measures.  Her right hand dorsum measured 20.0 cm and her left measured 22.5 cm.  Right wrist measured 15.5 cm and the left measured 17.0 cm.  The right arm below the elbow measured 22 cm and it was 26.0 cm on the left.  The examiner noted post-phlebitic syndrome on the left with persistent edema.  Examination of both upper extremities was negative for stasis pigmentation, eczema, persistent ulceration, subcutaneous induration or board-like edema.  The Veteran had decreased sensation to touch left upper extremity from axilla to 5 cm superior to the elbow as well as to the left breast/chest wall.  The examiner noted that the Veteran, who was left hand dominant, wore a compressive left upper extremity glove/sleeve daily.  The gloves extended to the mid fingers from the upper arm.  At night the Veteran uses a Jovie pack to assist with management of edema.  She also received therapy for lymphedema and had a small home Hav-mat unit which she used four to five times a week.  Occupationally, the Veteran reported increased swelling with handwriting, typing and flying, which she was required to do for her job at least twice a month.

As discussed above, for the period prior to January 26, 2016, the Veteran's lymphedema of the left upper extremity was rated as 10 percent disabling.  In order to be entitled to a disability rating in excess of 10 percent under DC 7121, the Veteran's disability must be manifested by persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  In this case, there is evidence of such.  The Board finds that the medical evidence of record supports the conclusion that the Veteran's disability was manifested by persistent edema, incompletely relieved by elevation of the extremity.  In fact, throughout the appeal the Veteran required treatment with compression garments daily, at least 21 hours a day, with incomplete relief as evinced by the fact that she required lymphovenous bypass of her left upper extremity twice to manage her edema.  She has competently and credibly described pitting edema and pain, along with numbness and some limitation of motion.  There is no evidence that the Veteran experienced any significant period of time without experiencing edema.

Affording the Veteran the benefit of the doubt, the Board finds that prior to January 26, 2016 the Veteran's lymphedema of the left upper extremity most closely approximated by a 20 percent disability.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Concerning a rating higher than 20 percent, throughout the appeal there have been complaints of pain, stiffness, fatigue with use and pain.  There is also evidence of cellulitis of the left upper extremity that required hospitalizations lasting up to an entire week in 2005, 2007, and 2012, as well some clinical evidence of fibrotic changes from lymphedema with slightly increased firmness of the tissue in comparison to her right upper extremity.  However, the evidence does not show that at any during the appeal the Veteran's disability was manifested by symptoms warranting a disability rating in excess of 20 percent.  

In order to be entitled to a disability rating in excess of 20 percent under DC 7121, the Veteran's disability must be manifested by persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  The Board finds that there is no evidence of such symptoms at any time during the period on appeal.  Specifically, there is no medical evidence that while the Veteran demonstrates persistent edema, she also demonstrates stasis pigmentation or eczema.  Nor is there evidence that the Veteran demonstrated persistent edema or subcutaneous indurations, stasis pigmentation or eczema, and persistent ulceration, or massive board-like edema with constant pain at rest.  As such, the Board finds that throughout the appeal the symptomatology of the Veteran's lymphedema have not met the criteria required by DC 7121 for a disability rating in excess of 20 percent.  

The Board has also considered whether staged ratings are appropriate.  The Board finds that the Veteran's lymphedema of the left upper extremity has been consistent with a 20 percent rating for the entire relevant time period here on appeal.  The record does not indicate any significant increase or decrease in such symptoms during the appeal period.  Accordingly, staged ratings are not warranted.


Other considerations

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected lymphedema of the left upper extremity is fully contemplated by the rating criteria whether considered individually or in conjunction with additional service connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  

In this case, there is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's lymphedema of the left upper extremity is exceptional or that the schedular criteria are inadequate.  As discussed above, the Veteran's service-connected disability is manifested primarily by complaints of edema, swelling, pain, and fatigue; such symptoms and impairment are encompassed by the schedular criteria for the current rating assigned.  Additionally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Thus, referral for assignment of an extraschedular evaluation in this case is not in order. Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

In sum, the preponderance of the evidence is against referral for extraschedular consideration of the evaluation of the Veteran's lymphedema of the left upper extremity.  Consequently, the benefit-of-the-doubt rule does not apply, and referral for extraschedular consideration is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102. 

Finally, the Board does not find that this case raises a claim for a total disability evaluation based upon individual unemployability (TDIU).  See Rice v. Shinseki, 
22 Vet. App. 447, 454 (2009).  The evidence does not show, nor does the Veteran claim, that she is unemployable due to lymphedema of the left upper extremity.  In fact, the VA examiner in January 2016 noted that while the Veteran's lymphedema was productive of increased swelling with handwriting and with typing, as well as during flights, which she was required to do twice a month as  Federal contractor.  Nonetheless, the Veteran remained employed.  Therefore, a claim for TDIU has not been raised by the record and no action pursuant to Rice is warranted.


ORDER

A rating of 20 percent for lymphedema of the left upper extremity prior to January 26, 2016, but no higher, is granted, subject to the regulations governing the payment of monetary awards. 

A rating higher than 20 percent for lymphedema of the left upper extremity is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


